DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the coil comprises an annular portion, and the coil is arranged such that a plane in which the annular portion located is perpendicular to a thickness direction of the receiving substrate” must be shown or the feature(s) canceled from the claim 14.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation "the receiving substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of a prompt examination the examiner reads claim 14 as the following:
14. The substrate in the display panel according to claim 13, wherein the coil comprises an annular portion, and the coil is arranged such that a plane in which the annular portion located is perpendicular to a thickness direction of the [[base plate.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga et al., US 2008/0303774 (corresponding to US 8,416,174).
In re Claim 13, Yoshinaga discloses a substrate in a display panel 1, comprising: a base layer 100; an electromagnetic circuit layer 150 on a side of the base layer 100, the 
In re Claim 14, Yoshinaga discloses the substrate in the display panel according to claim 13, wherein the coil (102, 104) comprises an annular portion (Fig. 2), and the coil (102, 104) is arranged such that a plane in which the annular portion located is perpendicular to a thickness direction of the [[base plate 100 ([0060 -0063]).
In re Claim 15, Yoshinaga discloses the substrate in the display panel according to claim 13, further comprising an insulating layer 105 between the electromagnetic circuit layer 150 and the TFT array layer 160 ([0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga as applied to claim 13 above, and further in view of Ahn et al., US 2019/0304818.
In re Claim 16, Yoshinaga discloses all limitations of claim 16 including a pixel defining layer 119 on a side of the TFT array layer  160 away from the base layer 100 except for that the pixel defining layer defines a plurality of contact holes, the TFT array layer is exposed where the plurality of contact holes are.
Ahn teaches a substrate in the display panel, comprising a pixel defining layer 400 (Fig. 6) on a side of the TFT array layer ((where (330a, 310, 320, 330b) located) away from the base layer (a layer underneath 311), wherein the pixel defining layer 400 defines a plurality of contact holes (between 400), the TFT array layer (with (330a, 310, 320, 330b)) is exposed where the plurality of contact holes (between 400) are (Fig. 6; [0107 -0121]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yoshinaga and Ahn, and to use the specified to prevent the micro LEDs from being tilted while the micro LEDs are attached to the substrate as taught by Ahn ([0046]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., US 2014/0320759 (corresponding to US 9,696,768).
is electrically connected to the TFT T array layer (Figs. 2-4; {0034 – 0088]). Jeong does not specify that a plurality of light emitting elements. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the plurality of light emitting elements rather than only one E, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (See MPEP2144.04.VI.B).

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a method for transferring light emitting elements, comprising steps of “aligning the plurality of the light emitting elements with the plurality of the receiving areas one by one; and applying a current to the coil to form a magnetic field, and powering off the first electromagnetic plate so that each of the plurality of light emitting elements is detached from the first electromagnetic plate by the magnetic field and transferred to the corresponding one of the receiving areas on the receiving substrate.”  Therefore, the claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893